EXHIBIT 10.4

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
June 1, 2003, by and among Raybor Management Inc., a Delaware corporation
(“Raybor”), Back 2 Backs, Inc., an Oregon corporation (“B2B”) and Dennis L.
Simpson (“Simpson”), Jeffrey D. Hoyal (“Hoyal”), Thomas J. Purtzer (“Purtzer”),
Robert J. Trujillo (“Trujillo”) and Mark D. Peterson (“Peterson” and who along
with Simpson, Hoyal, Trujillo and Purtzer are individually referred to as a
“Shareholder and collectively as the “Shareholders”)

 

RECITALS

 

A. B2B owns and operates four clinics treating lower back pain by means of
spinal decompression technology. Freedom Financial, Inc., an Oregon corporation
(“Freedom”) provides equipment lease financing to B2B and other financial
services to B2B and to third parties. IC Marketing, Inc. a Nevada corporation
(“ICM”) sends direct mail magazine subscription offers to the public. American
Consumer Publishing Association, Inc., an Oregon corporation (“ACPA”) provides
magazine order processing and other administrative services for ICM’s magazine
subscription business. Raybor is a public shell corporation whose shares of
common stock have been registered under the Securities Exchange Act of 1934, as
amended.

 

B. B2B’s and Freedom’s businesses are complementary and closely related as are
those ACPA and ICM. It would be advantageous to ICM, ACPA, B2B and Freedom if
they were part of the same corporate “family” as such a structure would bring
complementary businesses under common control and ownership and at the same
time, because B2B’s and Freedom’s businesses, on the one hand, and ACPA’s and
ICM’s, on the other, are quite different and distinct, would provide diversified
revenue streams. Raybor would provide a vehicle to raise additional capital on
for ICM, ACPA, B2B and Freedom.

 

C. Consequently, the Shareholders wish to exchange all of their shares in B2B
solely for shares of Raybor’s voting common stock and, concurrently with the
execution and delivery of this Agreement, ICM and the shareholders of ICM (“ICM
Shareholders”), B2B and the shareholders of B2B (“B2B Shareholders”) and Freedom
and the sole shareholder of Freedom (“Freedom Shareholder”), have entered into
share exchange agreements (the “Other Agreements”) with Raybor, similar to this
Agreement, providing for the exchange of all the shares of capital stock in each
of ICM, B2B and Freedom owned by the ICM Shareholders, the B2B Shareholders and
the Freedom Shareholder, respectively, solely for shares of Raybor’s voting
common stock.

 

D. The Shareholders, the ICM Shareholders, the B2B Shareholders and the Freedom
Shareholder intend, by executing this Agreement and the Other Agreements, to
adopt a plan of reorganization within the meaning of section 368 of the Internal
Revenue Code of 1986, as amended (the “Code”), and to cause the transactions
contemplated

 

1



--------------------------------------------------------------------------------

hereby and thereby to qualify as a “reorganization” under the provisions of
Section 368(a)(1)(B) of the Code.

 

Now, therefore, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the parties agree as
follows:

 

ARTICLE 1. DEFINITIONS

 

As used in this Agreement, the following terms have the following meanings
(terms defined in the singular to have a correlative meaning when used in the
plural and vice versa). Certain other terms are defined in the text of this
Agreement.

 

Section 1.01. Affiliate. “Affiliate” of a Person means any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such Person.

 

Section 1.02. Employee. “Employee” shall mean any current or former or retired
employee, consultant or director of B2B.

 

Section 1.03. Employee Plan “Employee Plan” shall mean any plan, program,
policy, practice, contract, agreement or other arrangement providing for
compensation, severance, termination pay, deferred compensation, performance
awards, stock or stock-related awards, fringe benefits or other employee
benefits or remuneration of any kind, whether written or unwritten or otherwise,
funded or unfunded, including without limitation, each “employee benefit plan,”
within the meaning of Section 3(3) of ERISA which is or has been maintained,
contributed to, or required to be contributed to, by B2B for the benefit of any
Employee, or with respect to which B2B has or may have any liability or
obligation.

 

Section 1.05. Employment Agreement. “Employment Agreement” shall mean each
management, employment, severance, consulting, relocation, repatriation,
expatriation, visas, work permit or other agreement, contract or understanding
between B2B and any Employee of B2B.

 

Section 1.06. ERISA. “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

 

Section 1.07. IRS. “IRS” shall mean the Internal Revenue Service;

 

Section 1.08. Lien. “Lien” means any mortgage, pledge, lien, charge, claim,
security interest, adverse claims of ownership or use, restrictions on transfer,
defect of title or other encumbrance of any sort, other than (a) mechanic’s,
materialmen’s, and similar liens with respect to any amounts not yet due and
payable, and (b) liens for taxes not yet due and payable.

 

Section 1.09. Material Adverse Effect. “Material Adverse Effect” shall mean any
adverse change in the business, operations, assets (including intangible
assets), liabilities (contingent or otherwise), results of operations or
financial performance, or

 

2



--------------------------------------------------------------------------------

condition (financial or otherwise) of Raybor or of B2B, as the case may be,
which is material to Raybor or to the Shareholders, as the case may be.

 

Section 1.10. Parties or Party. “Parties” shall mean B2B, Raybor and the
Shareholders and Party shall mean any of B2B, Raybor and the Shareholders.

 

Section 1.11. Pension Plan “Pension Plan” shall mean an Employee Plan that is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA.

 

Section 1.12. Person. “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
governmental authority or other entity.

 

Section 1.13. Raybor Common Stock. “Raybor Common Stock” means voting Common
Stock of Raybor, $0.0001 par value per share.

 

Section 1.14. SEC. “SEC” means the United States Shares and Exchange Commission.

 

Section 1.15. Tax. “Tax” or, collectively, “Taxes”, means (a) any and all
federal, state, local and foreign taxes, assessments and other governmental
charges, duties, impositions and liabilities, including taxes based upon or
measured by gross receipts, income, profits, sales, use and occupation, and
value added, ad valorem, transfer, franchise, withholding, payroll, recapture,
employment, excise and property taxes, together with all interest, penalties and
additions imposed with respect to such amounts; (b) any liability for the
payment of any amounts of the type described in clause (a) as a result of being
or ceasing to be a member of an affiliated, consolidated, combined or unitary
group for any period (including, without limitation, any liability under Treas.
Reg. section 1.1502-6 or any comparable provision of foreign, state or local
law); and (c) any liability for the payment of any amounts of the type described
in clause (a) or (b) as a result of any express or implied obligation to
indemnify any other person or as a result of any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.

 

ARTICLE 2. EXCHANGE OF SHARES

 

Section 2.01 Exchange of Shares; Exchange Ratio. Subject to the terms of this
Agreement and based upon the representations and warranties herein contained,
each Shareholder hereby sells, transfers and assigns to Raybor and Raybor hereby
purchases and accepts the transfer and assignment, as of and with effect from
the date of this Agreement, the shares of capital stock of B2B set forth
opposite such Shareholder’s name in Schedule 2.01 (“B2B Shares”) in
consideration for the issuance and delivery by Raybor to such Shareholder of
Three Thousand Two Hundred Twenty Six (3,226) shares of Raybor Common Stock (the
“Shares”) in exchange for each one (1) B2B Share transferred by such Shareholder
to Raybor.

 

3



--------------------------------------------------------------------------------

Section 2.02. Shareholder Entitlements to Raybor Shares. The total number of
Shares to be issued to each of the Shareholders are as follows:

 

Shareholder

--------------------------------------------------------------------------------

   Total No. of Shares


--------------------------------------------------------------------------------

Dennis L. Simpson

   600,036

Jeffrey D. Hoyal

   600,036

Thomas J. Purtzer

   600,036

Robert J. Trujillo

   600,036

Mark D. Peterson

   600,036

 

Section 2.03 Post Closing Capitalization. The number of issued and outstanding
shares of Raybor Common Stock that will be owned by each of the Shareholders,
the ICM Shareholders, the B2B Shareholders and the Freedom Shareholder, and the
percentage of the total number of issued and outstanding shares of Raybor Common
Stock owned each such Person immediately after the execution and delivery of
this Agreement and the Other Agreements shall be as follows:

 

Name

--------------------------------------------------------------------------------

   Number of Shares


--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

Dennis L. Simpson

   22,095,036    64.68 %

Jeffrey D. Hoyal

   7,095,036    20.77 %

Noreen M. Ackermann

   2,006,000    5.87 %

Thomas J. Purtzer

   600,036    1.75 %

Mark D. Peterson

   600,036    1.75 %

Robert J. Trujillo

   600,036    1.75 %

Robert G. Couch

   200,000    .59 %

Alan R. Herson

   200,000    .59 %

David A. Yost

   200,000    .59 %

William S. Strickler

   200,000    .59 %

Stephen A. Pugsley, Sr.

   200,000    .59 %

Catherine L. Thumler

   50,000    .15 %

Raymond L. Ayala

   50,000    .15 %

Noel M. Littlefield

   50,000    .15 %

Rick Plotnikoff

   10,000    .03 %     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Shares

   34,156,180    100.00 %     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Section 2.04. Closing Deliveries. Concurrently with the execution and delivery
of this Agreement, (a) Raybor shall deliver or cause to be delivered to the
Shareholders the Shares required to be delivered pursuant to Section 2.01 dated
as of the date of this Agreement and executed for and on behalf of Raybor by a
duly authorized officer thereof and (b) the Shareholders shall deliver to Raybor
certificates representing all of the B2B Shares. All such B2B Share certificates
shall be fully transferable on the books of the B2B and duly endorsed for
transfer to Raybor.

 

Section 2.05. Taking of Necessary Action. From time to time after the date of
this Agreement, at the request of Raybor and at the expense of Raybor, the
Shareholders

 

4



--------------------------------------------------------------------------------

shall execute and deliver such other instruments of transfer, conveyance,
assignment and confirmation and take such action as Raybor may reasonably
determine is necessary to transfer, convey and assign to it, and to confirm its
title to or interest in, the B2B Shares.

 

ARTICLE 3. SHAREHOLDERS’ REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Shareholder, for himself severally and not jointly, hereby represents and
warrants to Raybor that the statements contained in this Article 3 are true and
correct as of the date of this Agreement and covenants with Raybor as follows:

 

Section 3.01. Power. Such Shareholder has the sole and exclusive right to
transfer to Raybor legal and beneficial title and ownership of all the B2B
Shares set forth opposite his name in Schedule 2.01, and will upon the execution
and delivery of this Agreement transfer to Raybor legal and beneficial title to
such B2B Shares, as provided herein, free and clear of all Liens, except
restrictions imposed thereon by applicable federal and state securities laws.
Such Shareholder has the legal capacity to enter into this Agreement and all
other agreements, documents and instruments executed or to be executed by him as
contemplated herein and to carry out the transactions and perform each of his
obligations provided for herein and therein.

 

Section 3.02. Due Authorization. Each of this Agreement and the other
agreements, documents and instruments to be executed by such Shareholder in
connection with this Agreement constitutes (or will constitute when executed) a
legally valid and binding obligation of each of such Shareholder, enforceable
against such Shareholder in accordance with its respective terms, except as the
same may be limited by bankruptcy, insolvency, reorganization or other laws
affecting the enforcement of creditors’ rights generally now or hereafter in
effect, and subject to the availability of equitable remedies.

 

Section 3.03 Title to B2B Shares. Such Shareholder is the sole legal and
beneficial owner of the B2B Shares set forth opposite his or her name in
Schedule 2.01, with good and marketable title to such Shares, free and clear of
any and all Liens, except restrictions imposed thereon by applicable federal and
state securities laws.

 

Section 3.04 Purchase Entirely for Own Account. This Agreement is made with such
Shareholder in reliance upon such Shareholder’s representation to Raybor, which
by such Shareholder’s execution of this Agreement such Shareholder hereby
confirms, that the Shares issued or issuable to such Shareholder will be
acquired for investment for such Shareholder’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that such Shareholder has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, such Shareholder further represents that such Shareholder does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Shares. Each Shareholder understands that the Shares
have not been, and will not be, registered under the Securities Act of 1933, as
amended (the

 

5



--------------------------------------------------------------------------------

“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Shareholders’
representations as expressed herein.

 

Section 3.05 Access to Information. Such Shareholder has received and has had
full access to all the information that such Shareholder considers necessary or
appropriate to make an informed decision with respect to Purchaser’s investment
in the Shares. Such Shareholder acknowledges that Raybor has given such
Shareholder the opportunity to ask questions and receive answers from the Raybor
regarding the business, prospects and financial condition of Raybor, ICM, ACPA,
B2B and Freedom, and to examine any document, matter or information that such
Shareholder considers relevant or appropriate in connection with this
investment. To the extent that such Shareholder has not sought information
regarding any particular matter, such Shareholder represents that he had no
interest in doing so and that such matters are not material to such Shareholder
in connection with this investment. Such Shareholder has accepted the
responsibility for conducting his own investigation and obtaining for such
Shareholder, from the above sources and other sources, such information as to
the foregoing and all other subjects as such Shareholder deems relevant or
appropriate in connection with this investment. Without limiting the foregoing,
such Shareholder acknowledges that:

 

(a) Immediately prior to the transactions contemplated by this Agreement and the
Other Agreements, Raybor had no prior operations or revenues and minimal assets;

 

(b) Such Shareholder has received and read a copy of each of the Other
Agreements and the exhibits and schedules attached thereto pursuant to which the
ACPA Shareholders, the ICM Shareholders and the Freedom Shareholder have agreed
to exchange their shares of capital stock in ACPA, ICM and Freedom for shares of
Common Stock of Raybor; and

 

(c) Such Shareholder understands that the historical financial statements of
ICM, ACPA, B2B and Freedom are currently being audited by Raybor’s independent
public accountants, that it is presently anticipated that there will be material
adjustments made to the financial statements from the unaudited and audited
financial statements for such entities previously prepared and that such
Shareholder should not rely on such previously prepared financial statements in
deciding whether to enter into this Agreement and invest in the Shares.

 

Section 3.06 Investment Experience. Such Shareholder is able to fend for
himself, can bear the economic risk of an investment in the Shares, and has such
knowledge and experience in financial or business matters that he is capable of
evaluating the merits and risks of the investment in the Shares.

 

Section 3.07 Restricted Securities. Such Shareholder understands that the Shares
he is purchasing are characterized as “restricted securities” under the federal

 

6



--------------------------------------------------------------------------------

securities laws inasmuch as they are being acquired from Raybor in a transaction
not involving a public offering and that under such laws and applicable
regulations the Shares may be resold without registration under the Act, only in
certain limited circumstances. In this connection, such Shareholder represents
that he is familiar with SEC Rule 144, as presently in effect, and understands
the resale limitations imposed thereby and by the Act. Such Shareholder further
understands that Raybor has not complied with the reporting requirements of the
Securities Exchange Act of 1934, as amended, during the preceding twelve months
and, consequently, SEC Rule 144 is not currently available to such Shareholder
and will not be available for resales of the Shares until Raybor has been in
full compliance with such reporting requirements for a period of at least twelve
months.

 

Section 3.08 No Public Market. Such Shareholder represents that he understands
that no public market now exists for any of the Shares, that Raybor has made no
assurances that a public market will ever exist for the Shares and that, even if
such a public market exists at some future time, Raybor may not then be
satisfying the current reporting requirements of Rule 144.

 

Section 3.9 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Shareholder covenants and agrees not to
make any disposition of all or any portion of the Shares unless and until:

 

(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(b) (i) Such Shareholder shall have notified Raybor of the proposed disposition
and shall have furnished Raybor with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by
Raybor, such Shareholder shall have furnished Raybor with an opinion of counsel,
reasonably satisfactory to Raybor, that such disposition will not require
registration of such Shares under the Securities Act. Notwithstanding the
provisions of subsections (a) and (b) above, no such registration statement or
opinion of counsel shall be necessary for a transfer by gift, will or intestate
succession of any Shareholder or transferee to his spouse or to the siblings,
lineal descendants or ancestors of such Shareholder or his spouse, in each such
case if the transferee agrees in writing to be subject to the terms hereof to
the same extent as if he or she were an original Shareholder hereunder.

 

Section 3.10 Legends. Each Shareholder acknowledges and agrees that the
certificates evidencing the Shares, and any securities issued in respect thereof
or in exchange therefor, may bear one or all of the following legends:

 

7



--------------------------------------------------------------------------------

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, transferred, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act or, if reasonably requested by the issuer, an
opinion of counsel satisfactory to the issuer that such registration is not
required or unless sold pursuant to Rule 144 of such Act.”

 

Section 3.11 Market Standoff. Each Shareholder hereby covenants and agrees that,
during the period of duration specified by Raybor and an underwriter of Common
Stock or other securities of Raybor, following the effective date of the first
registration statement of Raybor filed under the Securities Act, he shall not,
to the extent requested by Raybor and such underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of Raybor held by
such Shareholder at any time during such period except Common Stock included in
such registration; provided, however, that such market stand-off time period
shall not exceed 180 days. In order to enforce the foregoing covenant, Raybor
may impose stop–transfer instructions with respect to such securities of each
Shareholder until the end of such period.

 

Section 3.12 Legal Representation. Each Shareholder acknowledges and agrees that
(i) legal counsel to Raybor is representing only Raybor in connection with this
Agreement and the transactions contemplated hereby and is not representing such
Shareholder and (ii) such Shareholder has been given the opportunity to have his
own legal counsel represent such Shareholder in connection with this Agreement
and the transactions contemplated hereby and has declined to do so.

 

ARTICLE 4. B2B REPRESENTATIONS AND WARRANTIES

 

Subject to such exceptions as are specifically disclosed in the disclosure
schedule appended hereto (referencing the appropriate Section numbers) supplied
by B2B to Raybor (the “Disclosure Schedule”), which exceptions shall be deemed
to be representations and warranties under this Agreement, B2B hereby represents
and warrants to Raybor that the statements contained in this Article 4 are true
and correct as of the date of this Agreement; provided, that the representations
and warranties made as of a specified date will be true and correct as of such
date.

 

Section 4.01. Organization, Qualification, and Corporate Power of B2B. B2B is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Oregon. B2B is duly authorized to conduct business and is
in good standing under the laws of each other jurisdiction where such
qualification is required and in which the failure to so qualify is reasonably
likely to have a Material Adverse Effect on B2B. B2B has full corporate power
and authority to carry on the businesses in which it is engaged and to own and
use the properties owned and used by it.

 

Section 4.02. Capitalization of B2B. The entire authorized capital stock of B2B
consists of Two Thousand (2,000) shares of Common Stock, Nine Hundred Thirty
(930)

 

8



--------------------------------------------------------------------------------

shares of which are issued and outstanding. All of the issued and outstanding
shares of capital stock have been duly authorized, are validly issued, fully
paid, non-assessable and were not issued in violation of any preemptive rights,
rights of first refusal, or any similar rights and are held of record by the
Shareholders. None of the issued and outstanding shares of capital stock are
subject to any preemptive rights, rights of first refusal, or any similar
rights. All of the outstanding shares of capital stock have been offered, issued
and sold by B2B in compliance with applicable federal and state securities laws.
There are no declared or accrued but unpaid dividends with respect to any shares
of capital stock of B2B. B2B is not obligated under any stock option plan or
other plan providing for equity compensation of any Person. There are no
options, warrants, calls, rights, commitments or agreements of any character,
written or oral, to which B2B is a party or by which it is bound obligating B2B
to issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the capital stock of B2B or
obligating B2B to grant, extend, accelerate the vesting of, change the price of,
otherwise amend or enter into any such option, warrant, call, right, commitment
or agreement. There are no outstanding or authorized stock appreciation, phantom
stock, profit participation, or other similar rights with respect to B2B. Except
as contemplated hereby, there are no voting trusts, proxies, or other agreements
or understandings with respect to the voting stock of B2B.

 

Section 4.03. No Conflicts. Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (a)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which B2B is subject, (b) violate or conflict
with any provision of B2B’s Articles of Incorporation or Bylaws, or (c) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice or consent under, any agreement, contract,
lease, license, instrument, franchise, permit, mortgage, indenture or other
arrangement to which B2B is a party or by which it is bound or to which any of
its assets are subject (or result in the imposition of any Lien upon any of
B2B’s assets).

 

Section 4.04. No Consents Required. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or any third party, including a party to any agreement with B2B, is
required by or with respect to B2B in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby,
except for such consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal and state securities laws.

 

Section 4.05. Tax Matters.

 

(a) B2B has not elected pursuant to the Internal Revenue Code of 1986, as
amended (the “Code”) to be treated as a Subchapter S corporation pursuant to
Section 1362(a) of the Code. B2B has not made any other elections pursuant to
the Code (other than elections that relate solely to methods of accounting,
depreciation or amortization) that would have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(b) B2B has timely filed all reports and returns with respect to any Taxes (“Tax
Returns”) that it was required to file. All such Tax Returns were correct and
complete in all respects so as to avoid any additional assessments and have been
completed in accordance with applicable law and were prepared in accordance with
the applicable statutes, rules and regulations. All Taxes owed by B2B (whether
or not shown on any Tax Return) were paid in full when due or are being
contested in good faith and are supported by adequate reserves on the Most
Recent Financial Statements.

 

(c) B2B has withheld with respect to its employees all federal and state income
Taxes, Taxes pursuant to the Federal Insurance Contribution Act, Taxes pursuant
to the Federal Unemployment Tax Act, and other Taxes required to be withheld.

 

(d) B2B is not a party to nor has it been notified that it is the subject of any
pending, proposed or threatened action, investigation, proceeding, audit, claim
or assessment by or before the IRS or any other governmental authority and no
claim for assessment, deficiency or collection of Taxes, or proposed assessment,
deficiency or collection from the IRS or any other governmental authority which
has not been satisfied, nor does B2B have any reason to believe that any such
notice will be received in the future.

 

(e) B2B is not currently the beneficiary of any extension of time within which
to file any Tax Return, and B2B has not waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to any Tax
assessment or deficiency.

 

(f) There is no dispute, claim or proposed adjustment concerning any Tax
liability of B2B either (i) claimed or raised by any governmental authority in
writing or (ii) based upon personal contact with any agent of such authority.

 

(g) No B2B Tax Returns are currently the subject of audit or examination nor has
B2B been notified of any request for an audit or examination.

 

(h) There are no Liens upon any property or assets of B2B relating to or
attributable to Taxes, except for Liens for taxes not yet due and payable and
B2B has no knowledge of any basis for the assertion of any claim relating or
attributable to Taxes which, if adversely determined, would result in any
Encumbrance upon any property or assets of B2B.

 

(i) B2B has provided to Raybor copies of all federal and state income and all
state sales and use Tax Returns for all periods since B2B’s incorporation.

 

Section 4.06. Title to Properties. B2B has good and valid title to, or, in the
case of leased properties and assets, valid leasehold interests in, all of its
tangible properties and assets, real, personal and mixed, used or held for use
in its business. All current leases are in full force and effect, are valid and
effective in accordance with their respective terms, and there is not, under any
of such leases, any existing default or event of default (or event which with
notice or lapse of time, or both, would constitute a default) on the part of B2B
and, to the knowledge B2B, on the part of any other party

 

10



--------------------------------------------------------------------------------

thereto. B2B owns all customer lists, customer contact information, customer
correspondence and customer licensing and purchasing histories relating to its
current and former customers (the “Customer Information”). Other than B2B and
the customers to which such Customer Information relates, no Person possesses
any claims or rights with respect to use of the Customer Information.

 

Section 4.07. Intellectual Property. B2B owns or possesses sufficient legal
rights to all patents, trademarks, service marks, tradenames, copyrights, trade
secrets, licenses, information and proprietary rights and processes
(collectively, the “Intellectual Property”) necessary for its business as now
conducted and as proposed to be conducted, without any conflict with, or
infringement of, the rights of others. B2B has not received any communications
alleging that it has violated or, by conducting its business as proposed, would
violate any of the patents, trademarks, service marks, tradenames, copyrights,
trade secrets or other proprietary rights or processes of any other Person.

 

Section 4.08. Litigation. Neither the Company nor any of its assets (a) is
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge or (b) is or has been, or, to the knowledge of B2B, is threatened to be
made a party, to any action, suit, proceeding, hearing, arbitration, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator.

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF RAYBOR

 

Raybor hereby represents and warrants to the Shareholders, and to each of them
individually, that the statements contained in this Article 5 are true and
correct as of the date of this Agreement; provided, that the representations and
warranties made as of a specified date will be true and correct as of such date.

 

Section 5.01. Organization; Qualification; and Corporate Power. Raybor is a
corporation duly organized, validly existing, and in good standing under the
laws of Delaware. Raybor duly authorized to conduct business and is in good
standing under the laws of each other jurisdiction where such qualification is
required and in which the failure to so qualify is reasonably likely to have a
Material Adverse Effect on Raybor. Raybor has full corporate power and
authority, and has all necessary licenses and permits (other than licenses or
permits the failure of which to possess would not result in a Material Adverse
Effect on Raybor), to carry on the businesses in which it is engaged and to own
and use the properties owned and used by it.

 

Section 5.02. Authorization. Raybor has full power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereunder
and to perform its obligations hereunder, and no other proceedings on the part
of are necessary to authorize the execution, delivery and performance of this
Agreement. This Agreement and the transactions contemplated by this Agreement
have been approved by Raybor’s Board of Directors. The consummation of the
transactions contemplated by this Agreement does not require the approval or
consent of the shareholders of Raybor. This Agreement constitutes the valid and
legally binding obligations of Raybor,

 

11



--------------------------------------------------------------------------------

enforceable against Raybor in accordance with its terms and conditions, except
as such enforceability may be limited by principles of public policy and subject
to the laws of general application relating to bankruptcy, insolvency and the
relief of debtors and rules of law governing specific performance, injunctive
relief or other equitable remedies.

 

Section 5.03. Capitalization. Immediately prior to the closing of the
transactions contemplated by this Agreement, the authorized capital stock of
Raybor consisted of One Hundred Million (100,000,000) shares of Common Stock,
$0.0001 par value per share, of which Five Million (5,000,000) shares were
issued and outstanding. All of the outstanding shares of Raybor’s capital stock
have been duly authorized and validly issued and are fully paid and
nonassessable. The shares of Raybor Common Stock to be issued pursuant to
Sections 2.1 of this Agreement will be duly authorized, validly issued, fully
paid, non-assessable.

 

Section 5.04. No Conflicts. Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby, will (a)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Raybor is subject, (b) violate or
conflict with any provision of the certificate of incorporation or bylaws of
Raybor, or (c) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under, any agreement,
contract, lease, license, instrument, or other arrangement to which Raybor is a
party or by which it is bound or to which any of its assets is subject, other
than any of the foregoing which would not in the aggregate have a Material
Adverse Effect on Raybor or adversely affect the ability of Raybor to consummate
the transactions contemplated hereby.

 

Section 5.05. Consents. No consent, waiver, approval, order or authorization of,
or registration, declaration or filing with, any governmental authority or any
third party, including a party to any agreement with Raybor, is required by or
with respect to Raybor in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement, except for (a) such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal and state securities laws and (b) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings in
which the failure of which to obtain would not in the aggregate have a Material
Adverse Effect on Raybor or adversely affect the ability of Raybor to consummate
the transactions contemplated by this Agreement.

 

ARTICLE 6. OTHER AGREEMENTS AND COVENANTS

 

Section 6.01. Confidentiality. Each of the Parties hereby agrees to keep such
information or knowledge obtained in any due diligence or other investigation
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby, confidential; provided, however, that
the foregoing shall not apply to information or knowledge that (a) a party can
demonstrate was already lawfully in its possession prior to the disclosure
thereof by the other party, (b) is generally known to the

 

12



--------------------------------------------------------------------------------

public and did not become so known through any violation of law, (c) became
known to the public through no fault of such party, (d) is later lawfully
acquired by such party from other sources, (e) is required to be disclosed by
order of court or government agency with subpoena powers or (f) which is
disclosed in the course of any litigation between any of the Parties.

 

Section 6.02. Additional Documents and Further Assurances. Each Party, at the
request of another Party, shall execute and deliver such other instruments and
do and perform such other acts and things as may be reasonably necessary for
effecting completely the consummation of the transactions contemplated hereby.

 

Section 6.03. Treatment as Reorganization. It is intended by the Parties that
the transactions contemplated hereby and by the Other Agreements shall qualify
as a “reorganization” within the meaning of section 368(a)(1)(B) of the Code.
Notwithstanding the foregoing, no Party makes any representations as to the tax
consequences of the transactions contemplated by this Agreement or the Other
Agreements.

 

ARTICLE 7. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

All representations and warranties set forth in this Agreement, the Disclosure
Schedule, or in any certificate or instrument delivered pursuant to this
Agreement, shall survive the execution and delivery of this Agreement for a
period ending on the one (1) year anniversary of the execution and delivery of
this Agreement. The covenants and other agreements set forth in this Agreement
shall terminate at the execution and delivery of this Agreement, except for
covenants and other agreements which by their terms contemplate or require
performance following the execution and delivery of this Agreement, each of
which shall survive without limitation until complete performance of the terms
thereof.

 

ARTICLE 8. MISCELLANEOUS

 

Section 8.01. No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties, and their respective
successors and permitted assigns, other than as specifically set forth herein.

 

Section 8.02. Entire Agreement and Modifications. This Agreement (including the
exhibits hereto) constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes any prior understandings,
agreements, or representations by or among the Parties, written or oral, to the
extent they related in any way to the subject matter hereof. This Agreement may
not be amended except by a written agreement executed by all Parties.

 

Section 8.03. Amendment. This Agreement may be amended by the parties hereto by
execution of an instrument in writing signed by or on behalf of each of the
parties hereto.

 

13



--------------------------------------------------------------------------------

Section 8.04. Waivers. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by all of the other Parties; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

 

Section 8.05. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties.

 

Section 8.06. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 

Section 8.07. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 8.08. Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

Section 8.09. Forum Selection; Consent to Jurisdiction. All disputes arising out
of or in connection with this Agreement (other than matters subject to
arbitration pursuant to the terms of this Agreement or the other agreements
delivered by the Parties pursuant hereto) shall be solely and exclusively
resolved by a court of competent jurisdiction in the State of Oregon. The
Parties hereby consent to the jurisdiction of the courts of the State of Oregon
and the United States District Court of the District of Oregon and waive any
objections or rights as to inconvenient forum, lack of personal jurisdiction or
similar grounds with respect to any dispute relating to this Agreement.

 

Section 8.10. Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or

 

14



--------------------------------------------------------------------------------

enforceability of the offending term or provision in any other situation or in
any other jurisdiction.

 

Section 8.11. Expenses. Each Party will bear its own costs and expenses
(including legal and accounting fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.

 

Section 8.12. Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.

 

Section 8.13. Attorneys’ Fees. If any legal proceeding or other action relating
to this Agreement is brought or otherwise initiated, the prevailing Party shall
be entitled to recover reasonable attorneys fees, costs and disbursements (in
addition to any other relief to which the prevailing Party may be entitled).

 

Section 8.14. Further Assurances. The Parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on of the
date first above written.

 

RAYBOR MANAGEMENT INC.

By:

 

/s/    JEFFREY D. HOYAL        

--------------------------------------------------------------------------------

   

Jeffrey D. Hoyal

President and Chief Executive Officer

 

BACK 2 BACKS, INC.

By:

 

/s/    JEFFREY D. HOYAL         

--------------------------------------------------------------------------------

   

Jeffrey D. Hoyal,

President

 

/s/    DENNIS L. SIMPSON        

--------------------------------------------------------------------------------

Dennis L. Simpson

 

/s/    JEFFREY D. HOYAL         

--------------------------------------------------------------------------------

Jeffrey D. Hoyal

 

/s/    THOMAS J. PURTZER         

--------------------------------------------------------------------------------

Thomas J. Purtzer

 

/s/    ROBERT J. TRUJILLO         

--------------------------------------------------------------------------------

Robert J. Trujillo

 

/s/    MARK D. PETERSON         

--------------------------------------------------------------------------------

Mark D. Peterson

 

16